TATE, Judge.
This suit under LSA-R.S. 23:1101 against alleged third party tortfeasors and their liability insurers is for reimbursement of the sum of $3,520.80 paid by plaintiff in workmen’s compensation benefits and medical expenditures to an employee of its assured. From judgment sustaining an exception of no right of action, plaintiff prosecuted an appeal to this court.
Since this suit is for indemnity in an amount exceeding $2,000 and is not for compensation or for damages for physical injuries, appellate jurisdiction is vested not in this court, but in the Supreme Court; Article 7, Section 10, LSA-Constitution of 1921; Coal Operators Cas. Co. v. Fidelity & Cas. Co. of New York, La.App., 59 So.2d 502, transferring a similar appeal to Supreme Court, later reported at 223 La. 794, 66 So.2d 852.
For the foregoing reasons the appeal is ordered transferred to the Honorable the Supreme Court of Louisiana, and plaintiff is allowed 60 days from the final date of this judgment in which to perfect the appeal by filing proper transcript in said Court; otherwise the appeal shall be considered as dismissed. Plaintiff-appellant to pay the costs of this appeal. All other costs to await final determination of this cause.